Citation Nr: 0732433	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment of non-service-connected pension 
benefits was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO).  The 
veteran perfected an appeal as to the issue of whether an 
overpayment of nonservice connected pension benefits was 
properly created.  The Board remanded the case in December 
2004 and May 2006.

A hearing was held in September 2005 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  In March 2001, the veteran was awarded non-service-
connected pension benefits effective October 2000.  He was 
notified by VA in a March 2001 award letter that his pension 
rate depended on his income and that he had an obligation to 
immediately notify VA of any change in income.

2.  On VA Form 21-0516, Improved Pension Eligibility 
Verification Report (EVR), received in January 2002, the 
veteran reported that he had received no income from Social 
Security.

3.  In June 2002, VA obtained information showing that the 
veteran had been in receipt of Social Security Administration 
(SSA) benefits since February 2001.

4.  In September 2002, the veteran's non-service-connected 
pension benefits were retroactively reduced effective April 
1, 2001, creating an overpayment of pension benefits in the 
amount of $10, 021.  


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits was 
properly created.  38 U.S.C.A. § 5112(b) (West 2002); 38 
C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the notice and duty-to-assist provisions of the VCAA do not 
apply to cases involving overpayment of indebtedness.  Barger 
v. Principi, 16 Vet. App. 132 (2002).

Even though the VCAA does not apply, the Board sees that the 
RO notified the veteran of the relevant statutes and 
regulations in its March 2004 statement of the case (SOC).  
He requested a personal hearing in this matter and said 
hearing has been accomplished.  He has provided written 
statements in support of his claim and his representative 
submitted written correspondence on his behalf.  The Board 
finds that he has been adequately notified of the relevant 
statutes and regulations and has been given the opportunity 
to submit any additional evidence he might have to support 
his claim.  Accordingly, the Board will address the merits of 
his request.

Pertinent Law and Regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service and non-service-connected 
disability.  See 38 U.S.C.A. § 1521 (West 2002).

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

It is the responsibility of the pension recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
his income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a) (1) 
(2007).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. 
§§ 3.271, 3.272 (2007).  Income from SSA is not specifically 
excluded under 38 C.F.R. § 3.272.  The rate at which the 
veteran may be paid pension is reduced by the amount of the 
veteran's countable annual income.  38 C.F.R. § 3.23 (2007).

Analysis

In March 2001, the veteran was awarded non-service-connected 
pension benefits effective October 2000.  Attached to the 
March 2001 award letter was a VA Form 21-8768, which notified 
the veteran that he was obligated to provide prompt notice of 
any change in income or net worth, and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.

In a January 2002 EVR, the veteran reported that he had 
received no income from Social Security in 2001.

In June 2002, VA obtained information showing that the 
veteran had been in receipt of SSA benefits since February 
2001.

In September 2002, the veteran's non-service-connected 
pension benefits were retroactively reduced effective April 
1, 2001, creating an overpayment of pension benefits in the 
amount of $10,021.  

In this case, the veteran does not dispute that he earned 
income from SSA which resulted in his VA non-service-
connected pension payments being reduced.  Rather, he 
maintains that his Social Security benefits were increased 
because of cost of living adjustments and that his net 
accountable income did not change.  See VA Form 21-4138, 
dated July 31, 2002.  

In response, the Board finds that notwithstanding the 
veteran's belief regarding any change in his net income, he 
was obligated to report the receipt of any SSA benefits and 
did not do so.  On the contrary, the veteran specifically 
reported in the EVR filed in January 2002 that had not 
received any monthly income from Social Security in 2001.  
This was clearly not true.  The Board notes that such 
behavior suggests a fraudulent intent on the part of the 
veteran to deceive VA in pursuit of benefits.  Without 
determining whether the veteran had an intent to defraud the 
government, the fact remains that SSA benefits must be 
included in counting a claimant's income, and VA regulations 
dictate that the rate of pension paid must be reduced by the 
amount of the claimant's countable annual income.  That is 
the case here.

As such, for the period beginning in April 2001, the veteran 
was paid VA pension benefits which reflected that he had no 
other income, while simultaneously receiving the SSA 
benefits.  For this reason, the Board finds that the 
overpayment at issue in this case was properly created, and 
is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).




ORDER

The overpayment of non-service-connected pension benefits was 
properly created, and the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


